Citation Nr: 1021457	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Wolff Parkinson 
White Syndrome.

2.  Entitlement to service connection for a heart disorder 
other than Wolff Parkinson White Syndrome.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for claustrophobia.

5.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the Regional 
Office (RO) in Winston-Salem, North Carolina. 

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in August 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder.

In October 2009, the Board remanded this case for additional 
development, specifically for the provision of VA medical 
opinions addressing the etiology of the disabilities on 
appeal.  The development directed in the Board remand was 
substantially complied with, with the exception of the 
service connection claim for a heart disorder other than 
Wolff Parkinson White Syndrome.

The issue of entitlement to service connection for a heart 
disorder other than Wolff Parkinson White Syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Wolff Parkinson White Syndrome is a congenital condition 
and the preponderance of the evidence shows that it was not 
aggravated in service; nor was there any superimposed disease 
or injury in service.  

2.  Hypertension was not manifest in service nor was it 
manifest to a compensable degree within a year of separation 
from service and the preponderance of the evidence shows that 
hypertension is not attributable to service.  

3.  The preponderance of the evidence shows that the Veteran 
does not have a diagnosis of claustrophobia.  

4.  Resolving all doubt in the Veteran's favor, the evidence 
shows an anxiety disorder related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  Wolff Parkinson White Syndrome is not a disease within 
the meaning of applicable legislation for disability 
compensation purposes and was not shown to have been 
aggravated in service; nor was there a superimposed disease 
or injury in service.  38 C.F.R. §§ 3.303(c), 4.9 (2009); 
VAOPGCPREC 82-90 (July 18, 1990).  

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  Claustrophobia was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.  An anxiety disorder was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in October 2003, April 2004, July 2004 and August 2005.  
These letters informed the Veteran of the evidence and 
information needed to substantiate his claims and of his and 
VA's respective duties in obtaining evidence.  In a letter 
sent to the Veteran in March 2006, the RO again provided the 
required notice, this time including notice as to how VA 
assign an effective date and a disability rating in the event 
that service connection is established.  This was followed by 
a supplemental statement of the case issued in November 2006.  
To the extent that Dingess notice was given to the Veteran 
after the January 2006 rating decision, the timing defect was 
cured by the Veteran's opportunity to participate 
substantially in the processing of his claims and the 
readjudication of the claim in the November 2006 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  As such, no 
further development is required with respect to the duty to 
notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted.  We note that the VA 
examinations were adequate.  The examiner reviewed the 
history, established clinical findings and provided reasons 
for the opinions.  

The Board notes that the Veteran's service treatment records 
have been deemed missing.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Because of missing records, the 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria 

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such hypertension, may be service connected 
if manifested to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.  

Analysis 

Service connection for Wolff Parkinson White Syndrome

The Veteran has appealed the denial of service connection for 
Wolff Parkinson White Syndrome.  After review of the 
evidence, the Board finds against the Veteran's claim.  

The record shows a November 1964 private hospital record that 
the Veteran had been in the emergency room earlier that year 
for complaints of chest pain and shortness of breath.  He 
gave a history of having similar episodes in the past since 
adulthood, which was believed to be episodes of paroxysmal 
auricular tachycardia.  He reported receiving treatment on 
and off.  Serial cardiograms showed basic Wolff-Parkinson-
White pattern.  The diagnosis was paroxysmal auricular 
tachycardia, with Wolf-Parkinson-White syndrome, and possible 
ventricular tachycardia.

A July 1976 private hospital record shows the Veteran was 
treated after feeling an episode of rapid heartbeat for about 
two hours prior to admission.  He eventually developed 
substernal chest pain and dyspnea and was brought to the 
emergency room.  He was found to have tachycardia in excess 
of 200 and pulmonary edema.  He was converted with cardiac 
massage and treated with diuretics but remained hypotensive 
and required vasopressors to maintain his blood pressure.  
Eventually his blood pressure became stable.

A March 1985 private hospital record shows a diagnosis of 
near syncopal events due to Wolff Parkinson White Syndrome 
induced supraventricular tachyarrhythmias and due to at least 
in part: reactive hypoglycemia and double vessel coronary 
atherosclerotic disease with ischemic heart disease.  Similar 
findings were reported in November 1985.  Private treatment 
records dated from 2001 to 2002 continue to show a history of 
Wolff Parkinson White Syndrome and paroxysmal 
supraventricular tachycardia treated by ablation therapy.

In a December 2003 statement, the Veteran stated that he had 
shortness of breath and heart palpitations since service.  In 
an April 2004 statement, Dr. A.M.G., a psychiatrist, stated 
that the Veteran had Wolff Parkinson White syndrome which is 
a genetically inheritable illness.  At the hearing before the 
Board in August 2009, the Veteran stated that he believed 
that the training in service caused his heart disorder.  He 
stated that he was treated for a heart disorder while he was 
still in service.  The Veteran's wife of 64 years also 
testified that soon after service he had to go to the 
emergency room because of his heart problem.  The Wolff 
Parkinson White Syndrome was not diagnosed then but a few 
years later. 

A February 2010 VA compensation and pension examination 
report shows the Veteran was diagnosed with Wolff Parkinson 
White syndrome, which was noted as resolved following 
ablation treatment in 1999.  The examiner opined that Wolff 
Parkinson White syndrome was not caused by or a result of 
service.  The examiner noted that the syndrome was a 
congenital heart defect that the Veteran was born with and 
that there is no basis in medical fact to assert that the 
condition was caused by, or aggravated by service.  The 
examiner related that medical records provided by the Veteran 
indicate the earliest symptoms and treatment for Wolff 
Parkinson White was in 1964 and that there is no medical 
documentation of any diagnosis of Wolff Parkinson White 
syndrome in service or symptoms diagnostic of Wolff Parkinson 
White syndrome at that time.  The examiner further related 
that the Veteran's own physician provided a letter indicating 
that Wolff Parkinson White syndrome was a congenital (present 
from birth) syndrome.  He then noted that the Veteran 
underwent cardiac ablation of the accessory conduction 
pathway (the cause of Wolff Parkinson White) which is a 
definitive cure of the condition.   

Based on the evidence presented, the Board finds that service 
connection for Wolff Parkinson White Syndrome is not 
warranted.  In this regard, the Board recognizes that the 
Veteran was diagnosed with Wolf Parkinson White syndrome in 
November 1964 and there is a current diagnosis.  However, 
Wolf Parkinson White syndrome has been found to be a 
congenital disease.  Dr. A.M.G. stated that the Veteran had 
Wolff Parkinson White syndrome which is a genetically 
inheritable illness.  Furthermore, the February 2010 VA 
examiner opined that the syndrome was a congenital heart 
defect that the Veteran was born with and that there is no 
basis in medical fact to assert that the condition was caused 
by, or aggravated by service.  

The regulations clearly state that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
However, if the congenital or development defect was subject 
to superimposed injury or disease, the resultant disability 
might be service-connected. VAOPGCPREC 82-90 (July 18, 1990).  
A congenital disease (as opposed to a defect) can be granted 
service connection if manifestations of the disease in 
service constitute aggravation of the condition. Id.

The term "disease" is broadly defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  Id.

Congenital or developmental defects, such as Wolff Parkinson 
White syndrome, are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  Further, there is no evidence of any superimposed 
disease or injury during service warranting service 
connection for any resultant disability; nor is there any 
evidence of aggravation of the disorder in service.  While 
the Veteran has other diagnoses of ischemic cardiomyopathy 
and coronary disease and, as discussed in the remand portion, 
might have had early manifestations of heart disease in 
service, there is no medical evidence that a heart disease 
was diagnosed and superimposed on the Wolff Parkinson White 
during service.  The February 2010 VA examiner also found 
that the Wolff Parkinson White Syndrome was not aggravated 
during the Veteran's service.  Most importantly, the February 
2010 VA examiner noted that the Veteran underwent cardiac 
ablation of the accessory conduction pathway (the cause of 
Wolff Parkinson White) in 1999, which is a definitive cure of 
the condition.  For these reasons, service connection is 
denied.

The Veteran genuinely believes that his Wolff Parkinson White 
Syndrome was incurred in service.  His factual recitation as 
to his symptoms is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of Wolff Parkinson White Syndrome and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinion provided by the 
medical professional who discussed the Veteran's condition 
and found that it was congenital, not aggravated in service, 
and presently resolved.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Service connection for hypertension

The Veteran has appealed the denial of service connection for 
hypertension.  After review of the evidence, the Board finds 
against the Veteran's claim.  

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins. These must be confirmed by readings taken 
two or more times on at least three different days. Id.

A November 1964 private hospital record shows the Veteran was 
admitted into the emergency rom with chest pain and shortness 
of breath.  His blood pressure was 160/90, which is within 
the range of what is considered hypertension for VA purposes, 
if confirmed by readings taken two or more times on at least 
three different days.  However, hypertension was not 
diagnosed.

A February 1965 private treatment record shows the Veteran 
was quite tense and depressed and had a blood pressure 
reading of 159/96, which again is within the range for 
diastolic blood pressure if confirmed on multiple days.  The 
Veteran was given a prescription for Librium in March 1965 
and his blood pressure in April 1965 and May 1966 was shown 
as 132/86 and 130/86, respectively.

A March 1976 private treatment record shows a blood pressure 
reading of 134/80.  A July 1976 private hospital record shows 
the Veteran was seen in the emergency room for complaints of 
rapid heart beat, chest pain, and dyspnea, and was found to 
be hypotensive with a blood pressure of 92/70.  He required 
vasopressors to maintain his blood pressure.  Treatment 
records dated from January 1977 to March 1985 show blood 
pressure readings ranging from 120/72 to 130/86.

An assessment of hypertension with poor control was noted in 
September 2001.  The blood pressure reading was 150/100.  
Subsequent treatment records also show several notations of 
hypertension.  

At the hearing before the Board in August 2009, the Veteran 
indicated that training caused his hypertension and that he 
was treated for such in service.  

During the February 2010 VA compensation and pension 
examination, essential hypertension was diagnosed.  The 
examiner opined that hypertension was not caused by or a 
result of service.  The examiner noted that there was no 
evidence of a diagnosis of hypertension having been made in 
service.  The examiner noted that the Veteran was examined in 
1964 for Wolff-Parkinson-White syndrome and essential 
hypertension was not identified at that time nor during the 
1976 subsequent examination.  The examiner stated that 
generally the onset of essential hypertension between 18 and 
22 years of age is extremely unlikely and that the Veteran's 
database does not support the assertion that posttraumatic 
stress disorder (PTSD) or anxiety causes or chronically 
aggravates hypertension. 

In light of the above, the Board finds against the Veteran's 
claim for service connection for hypertension.  The Board is 
presented with the Veteran's lay statements regarding onset 
and continuity.  To the extent that the Veteran asserts that 
his hypertension is related to service, the Board finds that 
he is credible.  However, we find that the more probative 
evidence of record establishes that the Veteran's 
hypertension is not attributable to service and did not 
manifest to a compensable degree within a year of separation 
from service.  Service connection based on the presumptive 
regulations thus is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309.  

Service connection on a direct basis also does not apply.  
While the Veteran had elevated blood pressure readings in 
November 1964 and February 1965 that would have been within 
the range of what is considered hypertension for VA purposes 
if confirmed on multiple days, a diagnosis of hypertension 
was not provided.  Subsequent treatment records dated from 
1965 to 1985 show blood pressure readings within the normal 
range.  It was not until 2001, which is 56 years after 
service, that hypertension was first diagnosed.  The February 
2010 VA examiner opined that the Veteran's hypertension was 
not caused by or a result of service.  The examiner noted 
that the Veteran was examined in 1964 for Wolff-Parkinson-
White syndrome and essential hypertension was not identified 
at that time nor during the 1976 subsequent examination.  We 
find the opinion of the February 2010 VA examiner more 
probative than the Veteran's assertions of onset and 
continuity.  The VA examiner's opinion reflects the pertinent 
medical history, review of the documented medical history, 
and is supported by a medical rationale.  It is also 
consistent with the historical record.  

The appellant is certainly competent to report the onset of 
symptoms, and the circumstances surrounding such.  However, 
the Board finds that he is not competent to state whether his 
hypertension is related to service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of the appellant's 
hypertension is far too complex a medical question to lend 
itself to the opinion of a layperson.

We again note that we have considered the appellant's 
statements and pleading.  While the evidence of record shows 
that the appellant has hypertension, the Board finds that the 
more probative evidence shows that the appellant's current 
disability is not attributable to service.  Accordingly, 
service connection for hypertension is denied.  The 
preponderance of the evidence is against the claim for 
service connection.  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
Veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also 38 C.F.R. § 3.102 (2009).  

Service connection for claustrophobia

The Veteran has appealed the denial of service connection for 
claustrophobia.  After review of the evidence, the Board 
finds against the Veteran's claim.  

The Veteran has indicated that he was diagnosed with 
claustrophobia during service and was put on limited service 
because of such.  In a November 2003 psychiatric evaluation 
report, Dr. H.E.B. stated that the Veteran cannot tolerate 
being in tightly confined places.  Anxiety disorder with 
phobia was diagnosed.  In an April 2004 statement, Dr. 
A.M.G., stated that the Veteran, certainly from a military 
perspective, suffers from claustrophobia.  

At the hearing before the Board in August 2009, the Veteran 
stated that he believed that the training in service caused 
his claustrophobia.  He stated that he had to sleep outside 
in 40 degrees below zero weather and he would wake up tearing 
at his sleeping bag.  The Veteran indicated that 
claustrophobia was diagnosed and he was not deployed overseas 
because of that condition.  He mentioned that he would never 
have been taken out of a line outfit that was ready to ship 
to Italy if he had not had a definite problem that put him on 
limited duty.  The Veteran's wife related that the Veteran 
was limited in activities around the house because of 
claustrophobia; for instance, he could not crawl under the 
house to do things.  During the VA compensation and pension 
examination in February 2010, anxiety disorder, not otherwise 
specified was diagnosed.  A diagnosis of claustrophobia was 
not given.  

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for claustrophobia.  In this regard, the Board 
notes that for veterans, basic entitlement to disability 
compensation derives from two statutes, 38 U.S.C. §§ 1110 and 
1131- - the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the words: "For disability resulting from 
personal injury suffered of disease contracted in the line of 
duty. . . ." 38 U.S.C. §§  1110, 1131 (2009).  Thus, in 
order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Here, there is no persuasive evidence that the Veteran has 
claustrophobia.  At most, 
Dr. H.E.B. stated that the Veteran cannot tolerate being in 
tightly confined places and Dr. A.M.G. stated that the 
Veteran, certainly from a military perspective, suffers from 
claustrophobia.  However, the Board notes that claustrophobia 
was not specifically diagnosed by Dr. H.E.B. or Dr. A.M.G.  
In fact, Dr. A.M.G. rendered a DSM-IV diagnosis of panic 
disorder with agoraphobia and the February 2010 VA examiner 
rendered a DSM-IV diagnosis of anxiety disorder with phobia.  
A diagnosis of claustrophobia was not given by either 
physician.  

The Board has considered that the Veteran is competent to 
report symptoms such as his feeling when being confined.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  However, in this 
regard, the Board notes that the Veteran has not identified 
or produced any acceptable evidence, medical or otherwise, 
that would tend to show current disease or injury to account 
for his current complaints.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability due to disease or 
injury, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has 
noted that in order for a veteran to qualify for entitlement 
to compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  See 
Sanchez- Benitez, supra, 259 F.3d 1356 (2001).  

The Board notes that the Veteran has related that his 
claustrophobia is secondary to his PTSD and/or his 
generalized anxiety disorder.  However, the Board notes that 
there is no persuasive evidence of claustrophobia.  As such, 
a discussion regarding secondary service connection is not 
warranted.  

The Veteran and his wife are competent to report observable 
symptoms and a continuity of symptomatology.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).  However, without competent evidence of 
current disability related to a disease or injury, service 
connection cannot be granted.  The preponderance of the 
evidence is against the claim for service connection for 
claustrophobia.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also 38 C.F.R. § 3.102 (2009).  

Service connection for an acquired psychiatric disorder to 
include anxiety disorder

The Veteran has appealed the denial of service connection for 
an acquired psychiatric disorder to include an anxiety 
disorder.    

Here, the Board is presented with positive and negative 
evidence.  The positive evidence includes a February 1965 
treatment record that notes the Veteran seemed quite tense 
and depressed and was given a prescription for Librium.  A 
March 1976 private medical record shows depressive symptoms 
and a continued prescription for Librium.  Subsequent 
treatment records dated from 1976 to 1985 also note 
prescriptions for Librium.  

It was noted in June 2003 that the Veteran had been receiving 
psychiatric care on a long term basis for chronic anxiety.  
In a November 2003 psychiatric evaluation report, Dr. H.E.B. 
stated that the Veteran described experiencing episodes of 
phobia while in military training.  During this time, the 
Veteran reported that after discharge, he continued to 
experience episodes of anxiety associated with being in 
tightly confined places.  Dr. H.E.B. noted that the Veteran 
had an anxiety disorder with phobic manifestation which has 
been present ever since the Veteran was in the military 
service, and the Veteran had cardiac arrhythmia which was 
problematic over the years and has been closely tied to the 
anxiety disorder.  Dr. H.E.B. noted that the Veteran reported 
that the cardiac arrhythmia began soon after service 
separation.  Anxiety disorder with phobia was diagnosed.  

Favorable evidence also includes an April 2004 statement from 
Dr. A.M.G., a psychiatrist.  Dr. A.M.G. noted that the 
Veteran's DSM-IV diagnosis was panic disorder with 
agoraphobia, and stated that anxiety illnesses are genetic 
and can be exacerbated by situations in which one finds 
oneself in and there was no doubt that the spell of severe 
frostbite being down classified in the military could have 
brought the Veteran's anxiety to the fore.  The psychiatrist 
also stated that the Veteran had been treated at the old 
practice and had been on Librium continuously since 1945 for 
anxiety.  

Furthermore, via various statements the Veteran has related 
that he suffers from anxiety due to service.  At the hearing 
before the Board in August 2009, the Veteran stated that he 
believed that the training in service caused his anxiety 
disorder.  He stated that he had to sleep outside in 40 
degrees below zero weather and he would wake up tearing at 
his sleeping bag.  He mentioned that he would never have been 
taken out of a line outfit that was ready to ship to Italy if 
he had not had a definite problem that put him on limited 
duty. The Veteran contends that he was treated for an anxiety 
disorder while he was still in service.  He stated that after 
service, he was started on Librium right away for anxiety.  
The Veteran's wife of 64 years also testified that shortly 
after he got out of service, he started taking Librium and 
had a lot of problems emotionally.    

The negative evidence includes a February 2010 VA 
compensation and pension examination report.  During this 
examination the Veteran reported having difficulty with 
anxiety after his first heart spell.  He stated that this 
happened about 50 years ago after he was discharged from 
service.  Anxiety disorder not otherwise specified and a 
history of Wolff Parkinson White syndrome was diagnosed.  The 
VA examiner opined that the Veteran's current anxiety 
disorder was not in any way related to any occurrence that 
happened in the military and was secondary to his Wolff 
Parkinson White syndrome which had its onset some years after 
he was discharged from the military.  The examiner noted that 
although the Veteran no longer has syncopal episodes he does 
have a residual anxiety which is slight.  The examiner then 
stated that the Veteran's anxiety symptoms were more intense 
while he is having symptomatic Wolff Parkinson White 
episodes.  

Based upon the evidence of record, the Board finds that the 
evidence is at least equally-balanced in terms of whether the 
Veteran's anxiety disorder is related to service.  In this 
regard, the Board notes that the record shows that the 
appellant has an anxiety disorder and medical evidence shows 
treatment since 1965.  Although this was 20 years after the 
Veteran's discharge from service, a private psychiatrist has 
noted that the Veteran had been treated at the old practice 
and had been on Librium continuously since 1945 for anxiety, 
which is within one year after discharge from service.  The 
Veteran and his wife of 64 years also testified that he was 
started on Librium for anxiety right after service and that 
he had a lot of emotional problems.  Although the Veteran and 
his wife are not competent to render a diagnosis of anxiety, 
they are competent to report on that which they can observe 
such as anxiety symptoms or a prescription for Librium.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Moreover, there is no reason shown to doubt their 
credibility.  While the February 2010 VA examiner found that 
the Veteran's current anxiety disorder was not in any way 
related to any occurrence that happened in the military and 
was secondary to his Wolff Parkinson White syndrome, which 
had its onset some years after he was discharged, there is no 
reason to value this negative opinion over the other positive 
evidence of record.    

Thus, resolving all doubt in the Veteran's favor, service 
connection for an anxiety disorder is warranted.  See 
38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for Wolff Parkinson White Syndrome is 
denied.

Service connection for hypertension denied.

Service connection for claustrophobia is denied.

Service connection for an anxiety disorder is granted, 
subject to the rules and payment of monetary benefits. 


REMAND

The appellant has appealed the denial of service connection 
for a heart disorder other than Wolff Parkinson White 
Syndrome.  The record shows a November 1964 private hospital 
record that the Veteran had been in the emergency room 
earlier that year for complaints of chest pain and shortness 
of breath.  He gave a history of having similar episodes in 
the past since adulthood, which was believed to be episodes 
of paroxysmal auricular tachycardia.  He reported receiving 
treatment on and off.  Serial cardiograms showed basic Wolff 
Parkinson White pattern.  The diagnosis was paroxysmal 
auricular tachycardia, with Wolf Parkinson White syndrome, 
and possible ventricular tachycardia.  

Private treatment records dated from 1976 to 1985 note that 
the Wolff Parkinson White Syndrome with episodes of 
paroxysmal tachycardia and congestive failure were noted but 
then suppressed with medication.  A March 1985 private 
hospital discharge summary notes a diagnosis of double vessel 
coronary atherosclerotic disease with ischemic heart disease.

A September 2001 private treatment record shows a history of 
developing sudden chest pain.  A May 2002 private treatment 
record shows a diagnosis of coronary artery disease with 
extremity edema.

In a November 2003 psychiatric evaluation report, Dr. H.E.B. 
stated that the Veteran had cardiac arrhythmia which was 
problematic over the years and has been closely tied to the 
anxiety disorder.  Dr. H.E.B. noted that the Veteran reported 
that the cardiac arrhythmia began soon after service 
separation.  Anxiety disorder with phobia was diagnosed.  In 
a December 2003 statement, the Veteran stated that he had 
shortness of breath and heart palpitations since service.  In 
the February 2010 VA compensation and pension examination, a 
history of hypertensive heart disease, heart rhythm 
disturbance and angina was noted.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the appellant 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  

Here, the Board notes that the Veteran was afforded a VA 
compensation and pension examination in February 2010.  
Although the examiner noted that the Veteran had a history of 
hypertensive heart disease, heart rhythm disturbance and 
angina, the examination report/opinion focused on the 
diagnosis of Wolff Parkinson White Syndrome.  

The previous Board remand in October 2009 directed the RO to 
obtain a VA medical opinion addressing the etiology of any 
heart disorder not just Wolff Parkinson White Syndrome, as 
the Veteran has a diagnosis of heart disease.  The RO is 
advised that the Board is obligated by law to ensure that the 
RO complies with its directives.  Compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and a further remand of the case will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

As such, the Board concludes that it must remand the issue of 
entitlement to service connection for a heart disorder other 
than Wolff Parkinson White Syndrome so that a VA medical 
examination and opinion can be obtained to determine if the 
Veteran has a heart disability other than Wolff Parkinson 
White Syndrome, and if so, whether the disability is 
attributable to service.  

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his heart disease.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
consider the medical evidence of record 
and the Veteran's assertions that the 
training in service caused his heart 
disease.  

(a)  The examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any current 
heart disease (other than Wolff Parkinson 
White Syndrome) is attributable to 
service.  

(b) If the examiner determines that the 
heart disease (other than Wolff Parkinson 
White Syndrome) existed prior to service, 
the examiner should determine whether it 
was at least as likely as not aggravated 
in service beyond the normal progression 
of the disease.

(c)  The examiner also should provide an 
opinion whether the (now) service-
connected anxiety disorder caused or 
aggravated the Veteran's heart disease 
beyond the natural progression of the 
disease.

A discussion of the complete rationale for 
all opinions expressed must be included in 
the examination report.

2.  Thereafter, any additional development 
deemed necessary should be accomplished.  
If the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


